Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Braxdale, William (Alan) on 2/12/21.

The application has been amended as follows: 

Claim 1.	(Examiner Amended) A method for probing beam ranges for particle therapy, the method comprising:
determining a configuration of each of one or more probing spots, where each of the one or more probing spots comprises a first dose of radiation delivered prior to performing the particle therapy, where the configuration of each of the one or more probing spots specifies a planned location along a mid-plane of a [[an]]first interior region of a tumor volume where the first dose of radiation is to be delivered, where the first interior region of the tumor volume is different from [[an]]a second interior region of the tumor volume proximate an exterior surface of the tumor volume, wherein the second interior region of the tumor volume surrounds the first interior region of the tumor volume, and where the planned location of each of the one or more probing spots [[are]] is determined such that each of the one or more probing spots [[are]]is delivered within the tumor volume despite occurrence a radiation beam;
delivering, via [[a]] the radiation beam, each of the one or more probing spots to each of the one or more probing spots;
capturing one or more images of the tumor volume, where the one or more images provide data representative of an actual delivery location of each of the one or more probing spots delivered by the radiation beam
determining one or more beam shifts based on the one or more images, where each beam shift of the one or more beam shifts corresponds to one probing spot of the one or more probing spots, where each beam shift represents an impact of internal body structures present in [[a]] the delivery path of the radiation beam the corresponding probing spot, where the internal body structures include bones and air pockets, where first beam shifts associated with a bone present in the delivery path indicate a bone-altered delivery location that is shallower than [[a]] the planned location of the corresponding probing spot and second beam shifts associated with an air pocket present in the delivery path indicate an air-altered delivery location that is deeper than [[a]] the planned location of the corresponding probing spot; and 
configuring delivery locations for the particle therapy based on the one or more beam shifts determined based on the one or more captured images, where the first dose of radiation for each of the one or more probing spots is less than a second dose of radiation delivered during the particle therapy.
Claim 4.	(Examiner Amended) The method of claim 1, where determining the one or more beam shifts comprises:
determining an actual delivery location for each of the one or more probing spots based on the one or more images; and
one or more beam shifts are determined based on the comparing.
Claim 6.	(Examiner Amended) The method of claim 5, where configuring the delivery locations for the particle therapy based on the delivery locations for each of the one or more probing spots and beam shifts identified based on the one or more captured images comprises modifying a treatment plan based on the difference between the delivery location and the planned location for each of the one or more probing spots.
Claim 14.	(Examiner Amended) The method of claim 1, where the method further comprises:
determining one or more additional configurations for one or more additional probing spots, each of the one or more additional configurations corresponding to an additional angle at which the radiation beam is to be delivered to the tumor volume, where each of the one or more additional probing spots corresponds to an additional planned location within the 
providing the radiation beam to the tumor volume in accordance with each of the one or more additional configurations; and
capturing one or more additional images associated with delivery of the one or more additional probing spots to the tumor volume in accordance with each of the one or more additional configurations, where the one or more additional images provide data representative of actual delivery locations for each of the one or more additional probing spots.
Claim 16.	(Examiner Amended) The method of claim 15, where the method further comprises determining, for each of the one or more additional probing spots, a difference between the actual delivery locations and the planned 
Claim 17.	(Examiner Amended) The method of claim 16, where the method further comprises modifying a treatment plan based on the difference between the actual delivery locations and the planned locations for each of the one or more additional probing spots.






determining a configuration of each of one or more probing spots, where each of the one or more probing spots comprises a first dose of radiation delivered prior to performing the particle therapy, where the configuration of each of the one or more probing spots specifies a planned location along a mid-plane of a first interior region of a tumor volume where the first dose of radiation is to be delivered, where the first interior region of the tumor volume is different from a second interior region of the tumor volume proximate an exterior surface of the tumor volume, wherein the second interior region of the tumor volume surrounds the first interior region of the tumor volume, and where the planned location of each of the one or more probing spots is determined such that each of the one or more probing spots is delivered within the tumor volume despite occurrence of a beam shift due to internal body structures of a patient present in a delivery path of a radiation beam;
delivering, via the radiation beam, each of the one or more probing spots to the tumor volume in accordance with the configuration of each of the one or more probing spots;
capturing one or more images of the tumor volume, where the one or more images provide data representative of an actual delivery location of each of the one or more probing spots delivered by the radiation beam; 
determining one or more beam shifts based on the one or more images, where each beam shift of the one or more beam shifts corresponds to one probing spot of the one or more probing spots, where each beam shift represents an impact of internal body structures present in the delivery path of the radiation beam on the planned location of the corresponding probing spot, where the internal body structures include bones and air pockets, where first beam shifts associated with a bone present in the delivery path indicate a bone-altered delivery location that is shallower than the planned location of the corresponding probing spot and second beam shifts associated with an air pocket present in the delivery path indicate an air-altered delivery location that is deeper than the planned location of the corresponding probing spot; and 
configuring delivery locations for the particle therapy based on the one or more beam shifts determined based on the one or more captured images, where the first dose of radiation for each of the one or more probing spots is less than a second dose of radiation delivered during the particle therapy.
Claim 21.	(Examiner Amended) The non-transitory computer-readable storage medium of claim 18, where the one or more beam shifts are determined by:
determining an actual delivery location for each of the one or more probing spots based on the one or more images; and
comparing the actual delivery location for each of the one or more probing spots to the planned location for each of the one or more probing spots, wherein the one or more beam shifts are determined based on the comparing.


Claim 27.	(Examiner Amended) A system for probing beam ranges for particle therapy, the system comprising:
a memory; and
one or more processors coupled to the memory, the one or more processors configured to:
determine a configuration of each of one or more probing spots, where each of the one or more probing spots comprises a first dose of radiation delivered prior to performing the particle therapy, where the configuration of each of the one or more probing spots specifies a planned location along a mid-plane of a first interior region of a tumor volume where the first dose of radiation is to be delivered, where the first interior region of the tumor volume is different from a second interior region of the tumor volume proximate an exterior surface of the tumor volume, wherein the second interior region of the tumor volume surrounds the first interior region of the tumor volume, and where the planned location of each of the one or more probing spots is determined such that each of the one or more probing spots is delivered within the tumor volume despite occurrence of a beam shift due to internal body structures of a patient present in a delivery path of a radiation beam;
deliver, via the radiation beam, each of the one or more probing spots to the tumor volume in accordance with the configuration of each of the one or more probing spots;
capture one or more images of the tumor volume, where the one or more images provide data representative of an actual delivery location of each of the one or more probing spots delivered by the radiation beam; 
determine one or more beam shifts based on the one or more images, where each beam shift of the one or more beam shifts corresponds to one probing spot of the one or more probing spots, where each beam shift represents an impact of internal body structures present in the delivery path of the radiation beam on the planned location of the corresponding probing spot, where the internal body structures include bones and air pockets, where first beam shifts associated with a bone present in the delivery path indicate a bone-altered delivery location that is shallower than the planned location of the corresponding probing spot and second beam shifts associated with an air pocket present in the delivery path indicate an air-altered delivery location that is deeper than the planned location of the corresponding probing spot; and 
configure delivery locations for the particle therapy based on the one or more beam shifts determined based on the one or more captured images, where the first dose of radiation for each of the one or more probing spots is less than a second dose of radiation delivered during the particle therapy







Reasons for Allowance
Claims 1-2,4-6,8,11-12,14-19,21,27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is Kuduvalli US 20080049896 A1 and the inventive nature of this application will be discussed in relation to this reference. Kuduvalli discloses a typical treatment verification system that has a treatment plan prepared, delivers a portion (fraction) of that plan, and then uses feedback to modify the plan so that the target region is irradiated with the desired dose of the plan. Kuduvalli recognizes that bones, air pockets, and other tissues can impact the depth to which the dose penetrates the body, something that is also known in the prior art as a whole. However where Kuduvalli and the prior art as a whole fails is in teaching that the initial dose should be provided is a partial dose, specifically less than the desired dose for that location. The prior art additionally fails to teach that the target depth of this partial probing dose should be set that even if the dose encounters unexpected bone or air it would allow for the dose to still land within the tumor region as a whole. The combination of these factors allow for in vivo depth measuring which allows the specific treatment apparatus to be calibrated against the specific patient, while simultaneously mitigating the risk that the probing dose would cause the treatment to fall out of prescribed parameters of the plan. This improves precision and thus safety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881